2015 NOV 16 ^i lo: o.




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                          No. 72698-6-1
                     Respondent,
                                                          DIVISION ONE

                                                          UNPUBLISHED OPINION
 E.B.G. (D.O.B. 6/20/99),

                     Appellant.                           FILED: November 16, 2015


      Appelwick, J. — E.B.G. appeals the juvenile court's order setting restitution.

E.B.G. was convicted of residential burglary. E.B.G. argues that his due process

rights were violated, because the State did not provide a reasonable basis to

support the restitution award. We affirm.

                                      FACTS


       E.B.G. was convicted of residential burglary in juvenile court after breaking

into and taking items from Charles Oliver's house. The juvenile court entered an

order of disposition requiring, among other things, a future restitution hearing. On

October 30, 2014, the court held a restitution hearing.

      At the restitution hearing, the State offered Oliver's victim loss claim form.

The victim loss claim form stated that all unrecovered property and damaged

claims had to be supported by receipts or ads for the same or a similar item. It
No. 72698-6/2




stated that unsupported values would not be accepted. Oliver attached a report

from Homesite Home Insurance documenting an accounting of his insurance

claims and HomeSite's payments on those claims. Oliver signed the victim loss

claim form. The form stated, "I declare under penalty of perjury, under the laws of

the State of [sic]that the foregoing is a true and accurate accounting of my financial

loss relating to this crime."

       The Homesite report listed 27 items Oliver reported as stolen or damaged,

Oliver's estimates of the value of the items, and HomeSite's determination of the

actual cash value of the loss. The items Oliver claimed as missing were eight

pieces of jewelry, $2,000 cash that Oliver had borrowed from Prevail Credit, $5,200

in cash that his wife1 received from unemployment benefits, a bejeweled end table,

five sets of car keys, two designer suits, a pair of shoes, a music box, and two

handbags. Oliver also claimed the cost to repair or replace damaged items: the

cost to repair his glass door, the cost to repair a grandfather clock, the cost to

replace a damaged Comcast cable box, and the cost to replace two damaged DVD

players. Oliver's total reported cash value lost was $23,890.39 plus $1,804.02 to

fix the glass door.

       Homesite paid Oliver $1,304.02—the cost to fix his shattered glass door

minus a $500 deductible.        And, Homesite determined that Oliver's lost and

damaged items were worth $21,886.11 after depreciation. But, it paid Oliver only


       1 Charles Oliver is the only victim listed on the victim loss claim form. But,
Oliver's wife, Aloncita Monroe, was listed on HomeSite's insurance documents,
presumably because she was included on the policy. And, she was listed as a
party to be paid, in addition to Oliver, on the final order setting restitution.
No. 72698-6/3




$6,893.43, because his loss exceeded his policy limit.           On his victim loss

statement, Oliver claimed $15,492.68 restitution for himself—the amount of

damages minus depreciation that was not covered by Homesite—and $8,197.45

for Homesite—the amount they covered for the glass door repair and the lost and

damaged items. Homesite sent Oliver letters informing him of how much of his

loss was covered. Both letters stated in bold letters, "It is a crime to knowingly

provide false, incomplete or misleading information to an insurance company for

the purpose of defrauding the company. Penalties include imprisonment, fines and

denial of insurance benefits."

       While the State provided Oliver's victim loss statement with the attached

insurance documents, the State did not provide any receipts or other substantiation

for Oliver's requested restitution. Oliver testified at the restitution hearing. Oliver

testified that although he did not provide the receipts to the State for restitution

purposes, he had provided Homesite with some ofthe receipts. Hetestified under

penalty of perjury that the list of items that he submitted to Homesite was a full and

complete list of the items stolen from him or damaged during the burglary. He

further testified that the estimates for repairs or replacement of the damaged and

stolen items were accurate.

       During cross-examination, because Oliver did not provide receipts for

purposes of restitution, the defense asked Oliver to provide the sources of his

estimates. For the jewelry, Oliver testified that he conducted internet searches to

approximate the value ofthe pieces for which he did nothave receipts. He testified
No. 72698-6/4




that his price estimates were "really lowball." The defense attempted to disprove

Oliver's lowball estimates by providing an internet printout of one of the claimed

items that was being sold online—a lion's head ring. Oliver valued the lion's head

ring at $2,190 and an internet retailer valued it at $1,299.

       For the cash requests, Oliver testified that the $2,000 request was the

remainder of a $2,500 loan that he had taken out from his credit union in order to

purchase a washer and dryer. Oliver did not have proof of the loan. For the $5,200

in cash, Oliver testified that it represented unemployment benefits that his wife had

been saving. Oliver also had no proof of the source of the unemployment benefits.

For the cost of replacing the stolen car keys, Oliver testified that he had given

receipts to the insurance company, but did not save the paperwork.

       Oliver was generally frustrated by the questioning, reminding defense

counsel that he was the victim and stating that he no longer wished to think about

the incident. He reiterated that he was declaring under penalty of perjury that the

damage he claimed in his victim loss claim was an accurate accounting of his

financial loss.

       After Oliver's testimony, the court asked some additional questions. The

court commented that itwas troubled by Oliver's inability to provide documentation,

reasoning that most people would document the loss if they had already done so

for the insurance company. But, it opined that it gives victims who make insurance

claims the benefit of the doubt, because they declare under penalty of perjury to

the insurance company that they are honestly reporting their losses, and because
No. 72698-6/5




it is a criminal offense to make a false insurance claim. The court also noted that

it had no controverting evidence from E.B.G. that he did not steal the items in

question.

         As a result, the juvenile court concluded that the State carried its burden

with respect to the majority of the items. But, it stated that it had reservations as

to some of the items. Specifically, it stated that for the $2,000 cash loan, Oliver's

wife's $5,200 in unemployment benefits in cash, and the replacement of the car

keys, the State had not sufficiently met its burden. Consequently, it left the matter

open and gave the State two weeks to provide the court additional documentation

supporting all three claims. Additionally, the court decided to order restitution in

the amount of $1,299 for the lion's head ring instead of the $2,190 Oliver

requested. Because the juvenile court kept part of the restitution hearing open for

the State to provide further documentation, it reserved entering a final restitution

order.


         On November 20, 2014, the juvenile court entered an order setting

restitution that did not include the reserved items.    Ostensibly, Oliver failed to

supply the requested documentation. The order setting restitution awarded Oliver

and his wife $7,401.68 and it awarded Homesite $6,096.49.2 E.B.G. appeals.




     2 The juvenile court ordered that E.B.G. pay the $13,498.17 restitution
amount jointly and severally with another defendant who also participated in the
burglary.
No. 72698-6/6




                                    DISCUSSION


       E.B.G. makes two arguments on appeal.           First, E.B.G. argues that the

juvenile court's restitution order violated due process, because the evidence

presented was unreliable and did not provide a reasonable basis for estimating

Oliver's loss. He claims that the evidence the State provided required the juvenile

court to improperly engage in speculation or conjecture. E.B.G. also asserts that

the juvenile court erroneously shifted the burden of proof to E.B.G. to disprove the

State's restitution claim.


       The authority to impose restitution in a juvenile case is controlled by statute.

State v. Hiett. 154 Wash. 2d 560, 563, 115 P.3d 274 (2005). The Juvenile Justice Act

of 1977 (JJA) mandates that in a dispositional order, the court "shall require the

respondent to make restitution to any persons who have suffered loss or damage

as a result of the offense committed by the respondent." RCW 13.40.190(1 )(a).

The JJA limits restitution to "easily ascertainable damages for injury to or loss of

property, actual expenses incurred for medical treatment for physical injury to

persons, lost wages resulting from physical injury, and costs of the victim's

counseling reasonably related to the offense." RCW 13.40.020(26).3

       The sentencing court has discretion to determine the amount, terms, and

conditions of the restitution. State v. Bennett. 63 Wash. App. 530, 532, 821 P.2d 499


       3 Because decisions interpreting the Sentencing Reform Act of 1981 (SRA)
may be used in cases arising under the JJA where there is no contrary intent, we
use SRA case law for guidance as well as cases arising under the JJA. State v.
P.B.T., 67 Wash. App. 292, 302, 834 P.2d 1051 (1992). The definition of restitution
in the SRA is very similar to the definition of restitution in the JJA and does not
suggest contrary intent. Compare RCW 9.94A.750(3), with RCW 13.40.020(26).
                                              6
No. 72698-6/7




(1991). Restitution orders are reviewed for abuse of discretion. \± at 533. An

abuse of discretion occurs when a restitution order is manifestly unreasonable or

the court exercises its discretion on untenable grounds or for untenable reasons.

State v. Smith. 33 Wash. App. 791, 798-99, 658 P.2d 1250 (1983).

       Restitution awards must be based on a causal relationship between the

offense charged and proved and the victim's losses or damages. State v. Keigan

(L, 120 Wash. App. 604, 607-08, 86 P.3d 798 (2004), aff'd sub nom, State v. Hiett.

154 Wash. 2d 560, 115 P.3d 274 (2005). The State is not required to prove loss

beyond a reasonable doubt or by clear and convincing evidence. Bennett, 63 Wn.

App. at 535. The victim need only present evidence that affords a reasonable

basis for establishing the loss and does not subject the trier of fact to mere

speculation or conjecture, jd. Once the State establishes the fact of damage, the

amount need not be shown with mathematical certainty. State v. Mark, 36 Wn.

App. 428, 434, 675 P.2d 1250 (1984). If the defendant disputes facts relevant to

a restitution award, the State must prove damages by a preponderance of the

evidence. State v. Kinneman, 155 Wash. 2d 272, 285, 119 P.3d 350 (2005).

       E.B.G. argues that the evidence the State presented in support of Oliver's

restitution claim failed to supply a reasonable basis for estimating loss and required

the juvenile court to engage in speculation or conjecture.          E.B.G. does not

challenge the causal connection between the burglary and the missing and

damaged items. He contests only the sufficiency of the evidence concerning the

amount of damages.
No. 72698-6/8




      E.B.G. argues that the State provided nothing more than a rough estimate

of the costs associated with the loss. He contends, without explanation, that this

case is like State v. Kisor, 68 Wash. App. 610, 844 P.3d 1038 (1993). In Kisor, the

defendant shot a police dog. Id. at 612-13. The restitution award was based upon

an affidavit, which contained the declaration of a county risk manager estimating

the costs associated with purchasing a new animal and training it. ]Id. at 535 n.4.



                                              8
No. 72698-6/9




       Here, although the policy limits on Oliver's home insurance reduced the

amount Homesite was able to pay Oliver, Homesite reviewed each claimed item

and provided an actual cash value loss for each claimed item. With the exception

of deducting for depreciation on a few items, Homesite accepted all of Oliver's

estimated cash values when calculating the actual cash value loss.

       This evidence provided a reasonable basis to establish loss. Thus, even if

the juvenile court had awarded Oliver all of the damages accepted by Homesite in

its accounting, E.B.G. fails to show that the juvenile court would have abused its

discretion.   But, here, the juvenile court exercised its discretion and elected to

require more than just the insurance documentation to substantiate Oliver's claim

regarding the $2,000 loan, the $5,200 in cash unemployment benefits, and the

replaced car keys. And, without the extra documentation it denied restitution for

those claims.    It also exercised its discretion by ordering restitution in a lower

amount for the lion's head ring.

       E.B.G. argues that the discrepancy in the value of the lion's head ring along

with Oliver's refusal to substantiate his assertions means that the juvenile court

should have questioned Oliver's veracity with regard to the value of the other stolen

items too.    In so arguing, E.B.G. implies that the juvenile court erred when it

concluded that the evidence was sufficient for only certain items. E.B.G. provides

no support for his assertion that the juvenile court abused its discretion when it

elected to require additional substantiation for some items and not others.

Moreover, although Oliver's testimony led the juvenile court to question the
No. 72698-6/10




evidence as to some of the items, the court clearly found Oliver's testimony—

combined with the insurance documentation—about his estimates credible as to

the remaining items. Credibility determinations are for the trier of fact and cannot

be reviewed on appeal.         State v. Camarillo, 115 Wash. 2d 60, 71, 794 P.2d 850

(1990).

       E.B.G. also argues that the juvenile court erroneously shifted the burden of

proof to E.B.G. to disprove the State's restitution claim. While it was making its

oral ruling, the court stated, "Also, I had no controverting evidence from either of

the respondents saying we didn't take this stuff, which of course would come down

to a pure credibility call."

          E.B.G. argues that this was an improper application of the law, because the

State bears the burden of proving restitution by a preponderance of the evidence.

E.B.G. cites to State v. Dedonado. 99 Wash. App. 251, 256-57, 991 P.2d 1216 (2000)

to support his assertion. But, Dedonado is distinguishable. There, the trial court

concluded that the State did not meet its burden of proving the restitution amounts

by a preponderance of the evidence, because the documentation it provided did

not establish a causal connection between the defendant's actions and the

damages. Id. at 257.

          Here, at the restitution hearing, the defendants focused their argument on

whether the State carried its burden as to the value of the items, not whether there

was a connection between the burglary and the loss or damage to Oliver's

property. Thus, rather than shifting the burden away from the State, the juvenile


                                              10
No. 72698-6/11




court was merely commenting that whether the losses were related to the crime

charged had not been controverted. The only question before itwas the sufficiency

of the evidence as to the value of Oliver's losses.      In fact, the juvenile court

ultimately concluded that the "State has carried its burden with respect to the vast

majority of [the] items." The juvenile court did not erroneously shift the burden of

proof.

         We affirm.




WE CONCUR:



                                                    ^b/K.J.




                                             11